Title: To Benjamin Franklin from Jonathan Williams, Jr., 31 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Octor 31. 1780.
I have received your Favour from Billy of the 25 Inst. & am sorry to hear you are laid up with the Gout, but I hope it will not last you long. The French say the Gout is a Brevet de Santé but it is a Commission which costs dear & I think not worth purchasing.
I have communicated to Mr Austin your Letter & he thanks you for the offer of 12000 Livres, I have given Mr Schweighauser the Order about the Arsenal and the Mars will take in as fast as he will ship: I shall be obliged to furnish what else the Ship wants, on the Credit of the State.
I hope you are not offended with me for making the Proposition about the Freight of the Mars: I have no desire to draw Money from you by my Propositions, my motive in this was only the general good; if I have erred I am sorry, and will do so no more.—
I have to day received a polite Letter from M. d’arlincourt Fermier General to whom I had written about the Salt Petre & he assures me that every difficulty shall be removed; So I suppose you have easily obtained the Pasport necessary. I impatiently wait to hear of the arrival of the Marquis de la Fayette at L’Orient, I am all ready for her & have been so some time.
I am ever Yours most dutifully & Affectionately
Jona Williams J

P.S. The prodigious length of my Accots prevents my sending them this Post. I hope to have them finished in a Day or two.—
Doctor Franklin

 
Notation: Jona Williams Octr 31 80
